In a support proceeding pursuant to Family Court Act article 4, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Suffolk County (Simeone, J.), dated November 22, 2005, as denied her objections to an order of the same court (Rodriguez, S.M.), dated June 24, 2005, which, after a hearing, fixed her arrears for medical and dental payments in the sum of $1,947.53.
Ordered that the order dated November 22, 2005 is affirmed insofar as appealed from, without costs or disbursements.
*612The Family Court properly denied the mother’s objections to the Support Magistrate’s order (see Matter of Mahoney v Goggins, 24 AD3d 668, 669 [2005]). In reviewing a determination of the Family Court, great deference should be given to the determination of the Support Magistrate, who was in the best position to hear and evaluate the evidence, as well as the credibility of the witnesses (see Matter of Musarra v Musarra, 28 AD3d 668, 669 [2006]). The record supports the Support Magistrate’s finding that the mother was responsible for a total of $1,947.53 in unreimbursed medical and dental expenses for the parties’ children (see Matter of Penninipede v Penninipede, 6 AD3d 445, 447 [2004]; Matter of Ciccone v Ciccone, 287 AD2d 563 [2001]). Ritter, J.P., Goldstein, Spolzino and Skelos, JJ., concur.